In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Klein, J.), dated July 13, 2009, which, after a hearing, and upon a fact-finding order of the same court dated April 17, 2009, made upon the appellant’s admission, finding that he committed an act which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, adjudged him to be a juvenile delinquent and, upon his consent, placed him on probation for a period of 12 months under stated terms and conditions.
Ordered that the appeal is dismissed, without costs or disbursements.
Inasmuch as the appellant expressly consented to the disposition imposed, he is not aggrieved thereby. Since that is the only issue raised on appeal, the appeal must be dismissed (see Matter of Latiyanna M., 62 AD3d 710, 711 [2009]; Matter of Shaheen *793P.J., 29 AD3d 996, 997 [2006]; Matter of Javon H., 28 AD3d 556 [2006]; Matter of Kristina R., 21 AD3d 560 [2005]; Matter of Shamasia M., 4 AD3d 359, 361 [2004]; Matter of Stevenson J., 306 AD2d 412 [2003]; Matter of Nicole G., 274 AD2d 478 [2000]). Skelos, J.P., Angiolillo, Leventhal and Roman, JJ., concur.